                      Case 19-24331-JKO        Doc 43    Filed 02/05/20    Page 1 of 2




           ORDERED in the Southern District of Florida on February 5, 2020.




                                                           John K. Olson, Judge
_____________________________________________________________________________
                                            United States Bankruptcy Court



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                                             CASE NO.: 19-24331-BKC-JKO
                                                                          PROCEEDING UNDER CHAPTER 13

  IN RE:

  RALPH LEVI SANDERS, JR.
  XXX-XX-6171

  DEBTOR
  _____________________________/

            ORDER AUTHORIZING CHAPTER 13 TRUSTEE TO DISBURSE PRE-CONFIRMATION
               PAYMENTS TO ADMINISTRATIVE, SECURED, AND PRIORITY CREDITORS

      THIS CAUSE came to be heard on the February 3, 2020 Consent Calendar without opposition for
  confirmation of a proposed Chapter 13 Plan, the confirmation hearing being continued to March 2, 2020,
  and based upon the record, it is

     ORDERED:

     1. To facilitate the administration of this case, any and all interim pre -confirmation payments made to
        Robin R. Weiner, Standing Chapter 13 Trustee ("Trustee") shall be non-refundable to the Debtor.

     2. The Debtor is ordered to continue making payments each month to the Trustee in accordance with
        the last filed Chapter 13 Plan. Failure to continue payments may result in the dismissal of the case.
                     Case 19-24331-JKO         Doc 43       Filed 02/05/20   Page 2 of 2
                                                              ORDER AUTHORIZING TRUSTEE TO DISBURSE PAYMENTS
                                                                                    CASE NO.: 19-24331-BKC-JKO

   3. As a condition for the continued confirmation hearing and delay of payments to the creditors, the
      Trustee shall hold any and all interim pre-confirmation payments in trust as adequate protection
      payments for the secured creditors and in trust for the administrative and priority creditors on a
      pro-rata basis, in accordance with the last filed plan filed at least one day prior to the last
      confirmation hearing date, less all applicable Trustee's fees and costs pending confirmation,
      conversion or dismissal of the case.

   4. If for any reason, the case is dismissed or converted to any other chapter in bankruptcy, the Trustee
      shall disburse in the normal course all payments held in trust on a pro-rata basis, in accordance with
      the last filed plan filed at least one day prior to the last confirmation hearing date, less all applicable
      Trustee's fees and costs.

                                                      ###

ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007
954-382-2001

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
MICHAEL H. JOHNSON, ESQUIRE
3601 WEST COMMERICAL BLVD
SUITE 31
FT. LAUDERDALE, FL 33309

ROBIN R. WEINER IS DIRECTED TO SERVE COPIES OF THIS ORDER UPON THE PARTIES
LISTED AND FILE A CERTIFICATE OF SERVICE.
